                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 1 of 15


                                                                                     Edward J. Wynne (SBN 165819)
                                                                                1
                                                                                      ewynne@wynnelawfirm.com
                                                                                2    George Nemiroff (SBN 262058)
                                                                                      gnemiroff@wynnelawfirm.com
                                                                                3    WYNNE LAW FIRM
                                                                                     80 E. Sir Francis Drake Blvd., Ste. 3G
                                                                                4    Larkspur, CA 94939
                                                                                5    Telephone (415) 461-6400
                                                                                     Facsimile (415) 461-3900
                                                                                6
                                                                                     Bryan J. McCormack (SBN 192418)
                                                                                7     bryan@mcelawfirm.com
                                                                                     MCCORMACK & ERLICH, LLP
                                                                                8
                                                                                     150 Post Street, Suite 742
                                                                                9    San Francisco, CA 94108
                                                                                     Telephone      (415) 296-8420
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   Facsimile      (415) 296-8552
                                                                                11   Plaintiffs’ Counsel
                                                                                12
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                                                   UNITED STATE DISTRICT COURT
                                                                                13
                                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                14

                                                                                15
                                                                                     FELICIA CIPOLLA and ALEXIS WOOD,             Case No.
                                                                                16   individually and on behalf of all others
                                                                                     similarly situated,                          COMPLAINT FOR DAMAGES
                                                                                17
                                                                                            Plaintiffs,                           [CLASS ACTION]
                                                                                18

                                                                                19   vs.                                          1.  29 U.S.C. § 216(b) (FLSA Wages)
                                                                                                                                  2.  Labor Code §§ 510, 1194 (Cal. Wages)
                                                                                20   TEAM ENTERPRISES, LLC; NEW                   3.  Labor Code §§ 226.7, 512 (Meal Breaks)
                                                                                     TEAM LLC, doing business as TEAM             4.  Labor Code § 226.7 (Rest Breaks)
                                                                                21   ENTERPRISES,                                 5.  B&P § 17203 (Cal. Wages)
                                                                                                                                  6.  B&P § 17203 (Meal and Rest Breaks)
                                                                                22          Defendants.                           7.  Labor Code § 203 (Waiting Time Penalties)
                                                                                23                                                8.  Labor Code § 226 and 1174 (Wage
                                                                                                                                      Statements)
                                                                                24                                                9. Labor Code § 2802 (Unreimbursed Business
                                                                                                                                      Expenses)
                                                                                25                                                10. Labor Code § 2699 (PAGA Penalties)
                                                                                26
                                                                                27

                                                                                28                                              -1-
                                                                                                                                                          COMPLAINT FOR DAMAGES
                                                                                                                                                                  [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 2 of 15



                                                                                1           Plaintiffs Felicia Cipolla and Alexis Wood (hereinafter “Plaintiffs”), on behalf of themselves
                                                                                2    and all others similarly situated, allege as follows:
                                                                                3                                               INTRODUCTION
                                                                                4           1.      Plaintiffs bring this action as a Nationwide Representative Action on behalf of all
                                                                                5    current and former employees who are or have been employed during the last three years as
                                                                                6    “Promotional Specialist” for Defendants New Team LLC, doing business as Team Enterprises, and
                                                                                7    Team Enterprises, LLC (“Defendants”) who elect to opt-in to this action. Plaintiffs allege that they
                                                                                8    and other non-exempt employees were denied overtime compensation and other wages in violation of
                                                                                9    the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”).
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10          2.      Plaintiffs also bring this action as a California-only Sub-Class on behalf of all of
                                                                                11   Defendants’ current and former employees who are or have been employed within the State of
                                                                                12   California during the last four years as Promotional Specialists and who were (a) not paid overtime
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   compensation and other wages; (b) not provided meal and rest breaks; (c) not provided lawful wage
                                                                                14   statements; and (d) who have not been reimbursed for all reasonable and necessary business
                                                                                15   expenses.
                                                                                16          3.      Plaintiffs also bring this action as a California-only Waiting Time Penalties Sub-Class
                                                                                17   on behalf of all of Defendants’ current and former employees who are or have been employed within
                                                                                18   the State of California during the last three years as Promotional Specialists and who were not timely
                                                                                19   and properly paid their final wages at time of termination in violation of California Labor Code §§
                                                                                20   201-203.
                                                                                21          4.      Plaintiffs are unaware of the names and capacities of all Defendants who may have
                                                                                22   caused or contributed to the harms complained of herein, but will seek leave to amend this complaint
                                                                                23   once their identities become known. Upon information and belief, Plaintiffs allege that at all relevant
                                                                                24   times each defendant was the officer, director, employee, agent, representative, alter ego, joint
                                                                                25   employer, co-employer, or co-conspirator of each of the other defendants, and has engaged in the
                                                                                26   conduct alleged herein, and was in the course and scope of and in furtherance of such relationship.
                                                                                27          5.      The Nationwide Representative Action, the California Sub-Class, and the California
                                                                                28                                                     -2-
                                                                                                                                                                     COMPLAINT FOR DAMAGES
                                                                                                                                                                             [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 3 of 15



                                                                                1    Waiting Time Penalties Sub-Class are hereafter collectively referred to as the “Class” or “Classes.”
                                                                                2           6.        The individual members of the Class are hereafter collectively referred to as the “Class
                                                                                3    Members.”
                                                                                4                                                    THE PARTIES
                                                                                5           7.        Plaintiff Felicia Cipolla is an individual residing in El Sobrante, California. She was
                                                                                6    employed by Defendants from approximately 2013 to December 2017. She worked as a Promotional
                                                                                7    Specialist for Defendants within this judicial district.
                                                                                8           8.        Plaintiff Alexis Wood is an individual residing in Sacramento, California. She was
                                                                                9    employed by Defendants from approximately 2013 to October 2017. She worked as a Promotional
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   Specialist for Defendants within this judicial district.
                                                                                11          9.        Defendant Team Enterprises, LLC is a Delaware limited liability corporation with its
                                                                                12
MCCORMACK & ERLICH, LLP




                                                                                     principal place of business in Fort Lauderdale, Florida. Team Enterprises, LLC does business
                                       TELEPHONE: (415) 296 -8420




                                                                                13   throughout the state of California, including within this judicial district, and in other states
                                                                                14   throughout the United States.
                                                                                15          10.       Defendant New Team, LLC is a Delaware limited liability corporation with its
                                                                                16   principal place of business in Fort Lauderdale, Florida. New Team, LLC does business throughout
                                                                                17   the state of California, including within this judicial district, and in other states throughout the
                                                                                18   United States.
                                                                                19          11.       Defendants are in the business of marketing and promoting specific brands of products
                                                                                20   on behalf of clients who own or sell those products. Defendants employed Plaintiffs and those
                                                                                21   similarly situated to promote products at various events.
                                                                                22          12.       Plaintiffs are informed and believe, and thereon allege, that each of the defendants
                                                                                23   herein was, at all times relevant to this action, the agent, employee, representing partner, and/or joint
                                                                                24   venture of the remaining defendants and was acting within the course and scope of the relationship.
                                                                                25   Plaintiffs are further informed, believe, and thereon allege that each of the defendants herein gave
                                                                                26   consent to, ratified and authorized the acts alleged herein to the remaining defendants.
                                                                                27          ///
                                                                                28                                                     -3-
                                                                                                                                                                       COMPLAINT FOR DAMAGES
                                                                                                                                                                               [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 4 of 15



                                                                                1                                        JURISDICTION AND VENUE
                                                                                2           13.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 29
                                                                                3    U.S.C. § 216(b) on account of the federal question at issue in this litigation.
                                                                                4           14.     This Court has also original jurisdiction pursuant to 28 U.S.C. §1332(a) over civil
                                                                                5    actions arising between citizens of different states.
                                                                                6           15.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiffs’ state
                                                                                7    law claims because those claims derive from a common nucleus of operative facts.
                                                                                8           16.     Venue is proper pursuant to 28 U.S.C. § 1391 as Defendants are subject to personal
                                                                                9    jurisdiction in this district because they conduct business within this judicial district.
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10          17.     At all times herein mentioned, Defendants are business entities licensed to do business
                                                                                11   and doing business in the Northern District of California. Plaintiffs and other class members worked
                                                                                12   for Defendants within the Northern District of California. Based on the facts and circumstances
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   incident to Defendants’ business in California, Defendants are subject to the California Labor Code,
                                                                                14   California Business and Professions Code § 17200 et seq., (Unfair Practices Act), the applicable
                                                                                15   Industrial Welfare Commission Wage Orders, and the FLSA.
                                                                                16                                          FACTUAL ALLEGATIONS
                                                                                17          18.    During the applicable statutory period, Plaintiffs and those similarly situated
                                                                                18   worked as Promotional Specialists (also known as Promotional Models and Brand
                                                                                19   Ambassadors) for Defendants.
                                                                                20          19.    Defendants improperly classified (and continue to improperly classify) Promotional
                                                                                21   Specialists, including Plaintiffs and those similarly situated, as exempt from FLSA and California
                                                                                22   wage and hour protections.
                                                                                23          20.    Defendants paid Plaintiffs and the other Promotional Specialists an hourly rate for time
                                                                                24   spent working at events, but did not pay them for all hours worked and paid below minimum wage
                                                                                25   for certain tasks. For instance, Defendants required them to show up for events at least 15 minutes
                                                                                26   early and perform work after the events ended, but did not pay them for this time. Defendants paid a
                                                                                27   flat sum of $5.00 for certain tasks that took a significant amount of time to complete.
                                                                                28                                                     -4-
                                                                                                                                                                        COMPLAINT FOR DAMAGES
                                                                                                                                                                                [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 5 of 15



                                                                                1           21.    Defendants did not pay Plaintiffs and the other Promotional Specialists overtime
                                                                                2    compensation at time and one-half for all hours worked in excess of eight hours per day and
                                                                                3    forty hours per week, as is required under California law and did not pay for all hours worked
                                                                                4    over forty hours per week, as is required under the FLSA. Defendants required the Promotional
                                                                                5    Specialists to travel between events, but did not consistently pay for travel time, and did not
                                                                                6    provide them with uninterrupted rest breaks and meal breaks as required by California law. In
                                                                                7    addition, Defendants did not pay for all of their business expenses, including mileage, parking,
                                                                                8    tolls and other reasonable business expenses, including deductions for ordinary losses due to no
                                                                                9    fault of the employees.
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10          22.     Plaintiffs and those similarly situated were not provided an opportunity to take meal
                                                                                11   breaks or rest breaks. Plaintiffs and those similarly situated regularly ate meals while they worked
                                                                                12   and worked through their meal and rest periods.
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13          23.     Defendants did not keep accurate records of the hours worked by Plaintiffs and those
                                                                                14   similarly situated. Defendants did not track whether Plaintiffs and those similarly situated took meal
                                                                                15   or rest periods. Because Defendants did not pay Plaintiffs and those similarly situated for all hours
                                                                                16   worked, including overtime hours, Defendants' wage statements did not accurately reflect all hours
                                                                                17   worked.
                                                                                18          24.     Because Defendants did not pay Plaintiffs and those similarly situated for all hours
                                                                                19   worked, Defendants did not provide Plaintiffs and those similarly situated all wages owed at the time
                                                                                20   they were no longer employed by Defendants.
                                                                                21          25.     Defendants' unlawful conduct is widespread, repeated and consistent across its offices
                                                                                22   around the United States.
                                                                                23          26.    Defendants' unlawful conduct was willful, in bad faith, and was part of a scheme
                                                                                24   causing significant damages to Plaintiffs and those similarly situated.
                                                                                25                                         CLASS ALLEGATIONS
                                                                                26          27.     Plaintiffs bring this action on behalf of a Nationwide Representative Action pursuant
                                                                                27   to the FLSA, 29 U.S.C. 216(b) and two California Sub-Classes pursuant to Federal Rule of Civil
                                                                                28                                                    -5-
                                                                                                                                                                     COMPLAINT FOR DAMAGES
                                                                                                                                                                             [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 6 of 15



                                                                                1    Procedure 23.
                                                                                2           28.      The members of the Class and Sub-Classes are so numerous that joinder of all
                                                                                3    members is impracticable. The exact number of the members of the Classes can be determined by
                                                                                4    reviewing Defendants’ records.
                                                                                5           29.      Plaintiffs will fairly and adequately protect the interests of the Classes and have
                                                                                6    retained counsel who are experienced and competent in class action and employment litigation.
                                                                                7    Plaintiffs have no interests that are contrary to, or in conflict with, members of the Class.
                                                                                8           30.      A class action suit, such as the instant one, is superior to other available means for fair
                                                                                9    and efficient adjudication of this lawsuit. The damages suffered by individual members of the Classes
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   may be relatively small when compared to the expense and burden of litigation, making it virtually
                                                                                11   impossible for members of the Classes to individually seek redress for the wrongs done to them.
                                                                                12          31.      A class action is, therefore, superior to other available methods for the fair and
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   efficient adjudication of the controversy. Absent these actions, the members of the Classes likely will
                                                                                14   not obtain redress of their injuries and Defendants will retain the proceeds of their violations of
                                                                                15   California and United States law.
                                                                                16          32.      Even if any member of the Classes could afford individual litigation against
                                                                                17   Defendants, it would be unduly burdensome to the judicial system. Concentrating this litigation in
                                                                                18   one forum will promote judicial economy and parity among the claims of individual members of the
                                                                                19   Classes and provide for judicial consistency.
                                                                                20          33.      There is a well-defined community of interest in the questions of law and fact
                                                                                21   affecting the Classes as a whole. Questions of law and fact common to each of the Classes
                                                                                22   predominate over any questions affecting solely individual members of the action. Among the
                                                                                23   common questions of law and fact are:
                                                                                24                   a. Whether Defendants failed to pay the Class members for all hours worked;
                                                                                25                   b. Whether Defendants failed to pay the Class members for time spent travelling
                                                                                26                      between events;
                                                                                27                   c. Whether the Class members are paid overtime compensation for hours worked over
                                                                                28                                                     -6-
                                                                                                                                                                       COMPLAINT FOR DAMAGES
                                                                                                                                                                               [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 7 of 15



                                                                                1                        forty per week;
                                                                                2                    d. Whether the California Class members are provided legally compliant meal breaks;
                                                                                3                    e. Whether the California Class members are provided legally compliant rest breaks;
                                                                                4                    f. Whether the California Class members are provided lawful reimbursements for
                                                                                5                        business expenses;
                                                                                6                    g. Whether the California Class members are paid overtime compensation for hours
                                                                                7                        worked over eight hours per day and forty per week;
                                                                                8                    h. Whether the California Class members are reimbursed for all reasonable and
                                                                                9                        necessary business expenses;
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10                   i. Whether the Class members have sustained damages and, if so, what the proper
                                                                                11                       measure of damages is.
                                                                                12          34.      The answers to these predominant common questions are equally applicable to all
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   Class Members and are answers that will drive resolution of this litigation.
                                                                                14          35.      Pursuant to 29 U.S.C. § 207, Plaintiffs seek to prosecute the FLSA claims as a
                                                                                15   Nationwide Representative Action on behalf of the following similarly situated persons:
                                                                                16
                                                                                                  All persons who are or have been employed, at any time from three years prior to the
                                                                                17                filing of this Complaint through the date of the Court’s granting of conditional
                                                                                                  certification in this matter, by Defendant under the job title Promotional Specialist, or
                                                                                18                the functional equivalent, however titled (the “FLSA class”)
                                                                                19          36.      Pursuant to Federal Rule of Civil Procedure 23(a) and (b), Plaintiffs also allege a

                                                                                20   California-only Sub-Class on behalf of:

                                                                                21
                                                                                                  All persons who are or have been employed, at any time from four years prior to the
                                                                                22                filing of this Complaint through the date of the Court’s granting of class certification
                                                                                                  in this matter, by Defendant in California under the job title Promotional Specialist, or
                                                                                23                the functional equivalent, however titled (the “California-only Sub-Class”)

                                                                                24          37.      Pursuant to Federal Rule of Civil Procedure 23(a) and (b), Plaintiffs also allege a
                                                                                25   California-only Waiting Time Penalties Sub-Class on behalf of:
                                                                                26                All persons who are or have been employed, at any time from three years prior to the
                                                                                                  filing of this Complaint through the date of the Court’s granting of class certification
                                                                                27                in this matter, by Defendant in California under the job title Promotional Specialist or
                                                                                28                                                     -7-
                                                                                                                                                                      COMPLAINT FOR DAMAGES
                                                                                                                                                                              [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 8 of 15


                                                                                                  the functional equivalent, however titled, who did not timely receive all of their
                                                                                1                 wages at time of separation (the “Waiting Time Penalty Sub-Class.”)
                                                                                2           38.      Notice of the pendency and any resolution of this action can be provided to the Classes
                                                                                3    by mail, print, and/or internet publication.
                                                                                4                                         FIRST CAUSE OF ACTION
                                                                                5                                 (29 U.S.C. § 201 et seq. on behalf of the FLSA Class)
                                                                                6            39.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                7    Complaint as if fully set forth herein.
                                                                                8            40.     At all relevant times, Defendants have been and continue to be, employers engaged in
                                                                                9    interstate commerce and/or the production of goods for commerce, within the meaning of the FLSA,
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   29 U.S.C. §§ 206(a) and 207(a).
                                                                                11           41.     At all relevant times, Defendants employed, and/or continue to employ, Plaintiffs and
                                                                                12   each member of the FLSA Class within the meaning of the FLSA.
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13           42.     As alleged above, Defendants had a policy and practice of failing to pay their non-
                                                                                14   exempt employees for all hours worked; failing to properly pay overtime compensation to non-
                                                                                15   exempt employees for hours worked in excess of forty hours per week; and, failing to pay for travel
                                                                                16   time between events.
                                                                                17           43.     Defendants’ failure to pay Plaintiffs and all other members of the FLSA Class for all
                                                                                18   hours worked at their regular rate of pay and/or at the FLSA minimum wage rate, and overtime
                                                                                19   compensation at a rate not less than one and one-half times their regular rate for work performed
                                                                                20   beyond the 40 hour workweek is in violation of 29 U.S.C. §§ 206, 207.
                                                                                21           44.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within
                                                                                22   the meaning 29 U.S.C. § 255(a).
                                                                                23           45.     Due to the Defendants’ FLSA violations, Plaintiffs, on behalf of the members of the
                                                                                24   FLSA Class, are entitled to recover from Defendants unpaid overtime compensation and other wages,
                                                                                25   an additional amount equal as liquidated damages, reasonable attorneys’ fees, and costs pursuant to
                                                                                26   29 U.S.C. § 216(b).
                                                                                27

                                                                                28                                                     -8-
                                                                                                                                                                      COMPLAINT FOR DAMAGES
                                                                                                                                                                              [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 9 of 15



                                                                                1                                       SECOND CAUSE OF ACTION
                                                                                2                     (Labor Code §§ 510, 1194 on behalf of the California Sub-Class)
                                                                                3           46.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                4    Complaint as if fully set forth herein.
                                                                                5           47.     California Labor Code § 510 states that an employee must be paid overtime, equal to
                                                                                6    1.5 times the employee’s regular rate of pay, for all hours worked in excess of 40 per week and/or 8
                                                                                7    per day.
                                                                                8           48.     Defendants routinely failed to pay Plaintiffs and other Class members for all hours
                                                                                9    worked. Class members worked more than 40 hours per week and 8 hours per day, but were not paid
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   overtime compensation.
                                                                                11          49.     Class members are paid hourly and do not meet any of the tests for exempt status
                                                                                12   under the California Wage Orders and/or the California Labor Code.
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13          50.     By their failure to pay wages for all hours worked, as alleged above, Defendants have
                                                                                14   violated and continue to violate the above noted provisions of the California Labor Code and the
                                                                                15   applicable IWC Wage Order. As a result of Defendants’ unlawful acts, Plaintiffs and other Class
                                                                                16   members have been deprived of wages at the overtime rate, the regular rate and the minimum wage
                                                                                17   rate, and are entitled to recovery of such unpaid wages.
                                                                                18          51.     Due to Defendants’ failure to pay the minimum wage for all hours worked, Plaintiffs
                                                                                19   and other Class members are entitled to liquidated damages, in an amount equal to the unpaid
                                                                                20   minimum wages, pursuant to Labor Code § 1194.2.
                                                                                21          52.     Plaintiffs and other Class members seek their unpaid minimum wages, overtime
                                                                                22   compensation, and other wages, including interest thereon and reasonable attorneys’ fees and costs
                                                                                23   pursuant to Labor Code §§ 218.5 and 1194.
                                                                                24                                       THIRD CAUSE OF ACTION
                                                                                25   (Labor Code §§ 226.7 and 512 – Meal Period Violations - on behalf of the California Sub-Class)
                                                                                26          53.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                27   Complaint as if fully set forth herein.
                                                                                28                                                   -9-
                                                                                                                                                                    COMPLAINT FOR DAMAGES
                                                                                                                                                                            [CLASS ACTION]
                                                                                          Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 10 of 15



                                                                                1           54.     In violation of Labor Code § 512 and IWC Wage Order 4-2001, Defendants failed to
                                                                                2    provide and document meal period breaks for the California Sub-Class in the number, length and
                                                                                3    manner as required. In violation of Labor Code § 226.7, Defendants have failed to pay Plaintiffs and
                                                                                4    the other Class members their wages owed for not being provided meal period breaks as required by
                                                                                5    law. At no time have Plaintiffs or other Class members entered into any written agreement with
                                                                                6    Defendant expressly or impliedly waiving their right to their meal breaks. Plaintiffs and the
                                                                                7    California Sub-Class have been injured by Defendants’ failure to comply with Labor Code § 512 and
                                                                                8    IWC Wage Order 4-2001 and are thus entitled to the wages set forth in Labor Code § 226.7 and IWC
                                                                                9    Wage Order 4-2001 § 11.
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10          55.     As a proximate result of the unlawful acts of Defendants, Plaintiffs and the other Class
                                                                                11   members have been deprived of premium wages in an amount unknown at this time, but which will
                                                                                12   be shown according to proof at the time of trial. Further, Plaintiffs and the other Class members are
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   entitled by statute to recover reasonable attorneys’ fees, costs of suit, and interest and penalties on the
                                                                                14   unpaid amounts pursuant to Labor Code § 218.5.
                                                                                15                                      FOURTH CAUSE OF ACTION
                                                                                16        (Labor Code § 226.7 – Rest Period Violations - on behalf of the California Sub-Class)
                                                                                17          56.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                18   Complaint as if fully set forth herein.
                                                                                19          57.     Labor Code § 226.7 prohibits employers from requiring employees to work during any
                                                                                20   rest period mandated by the IWC Wage Orders. Section 226.7 also provides for the payment of a
                                                                                21   premium wage if an employer fails to authorize and permit employees to take rest periods.
                                                                                22          58.     By their failure to authorize and permit Plaintiffs and other Class members paid 10-
                                                                                23   minute rest periods for every four (4) hours or major fraction thereof worked per day, and failing to
                                                                                24   provide premium pay compensation for denied rest periods, Defendants willfully violated the
                                                                                25   provisions of Labor Code § 226.7 and IWC Wage Order 4-2001, § 12.
                                                                                26          59.     As a proximate result of the unlawful acts of Defendants, Plaintiffs and the other Class
                                                                                27   members have been deprived of premium wages in an amount unknown at this time, but which will
                                                                                28                                                    - 10 -
                                                                                                                                                                       COMPLAINT FOR DAMAGES
                                                                                                                                                                               [CLASS ACTION]
                                                                                          Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 11 of 15



                                                                                1    be shown according to proof at the time of trial. Further, Plaintiffs and the other Class members are
                                                                                2    entitled by statute to recover reasonable attorneys’ fees, costs of suit, and interest and penalties on the
                                                                                3    unpaid amounts pursuant to Labor Code § 218.5.
                                                                                4                                    FIFTH CAUSE OF ACTION
                                                                                         (Bus. & Prof. Code § 17203 – Unpaid Overtime and Minimum Wages – on behalf of the
                                                                                5
                                                                                                                        California Sub-Class)
                                                                                6           60.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                7    Complaint as if fully set forth herein.
                                                                                8           61.     Defendants have committed an act of unfair competition under California Business &
                                                                                9    Professions Code § 17200 et seq. by not paying the required state law overtime pay and minimum
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   wages to the members of the California Sub-Class.
                                                                                11          62.     Pursuant to Bus. & Prof. Code § 17203, Plaintiffs request an order requiring
                                                                                12
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                     Defendants to make restitution of all overtime and minimum wages due to the California Sub-Class.
                                                                                13                                             SIXTH CAUSE OF ACTION
                                                                                14     (Bus. & Prof. Code § 17203 – Meal and Rest Breaks - on behalf of the California Sub-Class)
                                                                                15          63.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                16   Complaint as if fully set forth herein.
                                                                                17          64.     In violation of Labor Code § 512 and IWC Wage Order 4-2001, Defendants failed to
                                                                                18   provide and document meal and rest period breaks for the California Sub-Class in the number, length
                                                                                19   and manner as required. At no time have Plaintiffs or other Class members entered into any written
                                                                                20   agreement with Defendants expressly or impliedly waiving their right to their meal and rest breaks.
                                                                                21   Plaintiffs and the other Class members have been injured by Defendants’ failure to comply with
                                                                                22   Labor Code § 512 and IWC Wage Order 4-2001 and are thus entitled to the wages set forth in Labor
                                                                                23   Code § 226.7 and IWC Wage Order 4-2001 §§ 11 and 12.
                                                                                24          65.     Pursuant to Bus. & Prof. Code § 17203, Plaintiffs request Defendants make restitution
                                                                                25   of all wages due to the class under this Cause of Action.
                                                                                26
                                                                                27

                                                                                28                                                    - 11 -
                                                                                                                                                                       COMPLAINT FOR DAMAGES
                                                                                                                                                                               [CLASS ACTION]
                                                                                          Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 12 of 15



                                                                                1                                          SEVENTH CAUSE OF ACTION
                                                                                2                             (Labor Code § 203 on behalf of the California Sub-Class)
                                                                                3           66.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                4    Complaint as if fully set forth herein.
                                                                                5           67.     Plaintiffs and the California Sub-Class were discharged by Defendants or voluntarily
                                                                                6    quit, and did not have a written contract for employment. Defendants, in violation of California
                                                                                7    Labor Code §§ 201 and 202 et seq. had a consistent and uniform policy, practice and procedure of
                                                                                8    willfully failing to pay the earned and unpaid wages of all such former employees. Defendants have
                                                                                9    willfully failed to pay the earned and unpaid wages of such individuals, including, but not limited to,
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   straight time, overtime, meal and rest wages, and other wages earned and remaining uncompensated
                                                                                11   according to amendment or proof. Plaintiffs and the California Sub-Class did not secret or absent
                                                                                12   themselves from Defendants nor refuse to accept the earned and unpaid wages from Defendants.
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   Accordingly, Defendants are liable for waiting time penalties for the unpaid wages pursuant to
                                                                                14   California Labor Code § 203.
                                                                                15                                      EIGHTH CAUSE OF ACTION
                                                                                16                  (Labor Code §§ 226 and 1174 on behalf of the California Sub-Class)
                                                                                17          68.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                18   Complaint as if fully set forth herein.
                                                                                19          69.     Defendants, as a matter of corporate policy, did not maintain or provide accurate
                                                                                20   itemized statements in violation of Labor Code §§ 226 and 1174.
                                                                                21          70.     Defendants did not accurately state, inter alia, the total hours worked or daily hours
                                                                                22   worked by Plaintiffs and other non-exempt employees in their pay statements. Defendants’ failure to
                                                                                23   maintain accurate itemized statements was willful, knowing, intentional, and the result of
                                                                                24   Defendants’ custom, habit, pattern and practice. Defendants’ failure to maintain accurate itemized
                                                                                25   statements was not the result of isolated, sporadic or unintentional behavior. Due to Defendants’
                                                                                26   failure to comply with the requirements of Labor Code § 226, Plaintiffs and other non-exempt
                                                                                27   employees suffered damages.
                                                                                28                                                  - 12 -
                                                                                                                                                                    COMPLAINT FOR DAMAGES
                                                                                                                                                                            [CLASS ACTION]
                                                                                           Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 13 of 15



                                                                                1            71.     Such a pattern and practice as alleged herein is unlawful and creates an entitlement to
                                                                                2    recovery by Plaintiffs and the identified Class for all damages pursuant to Labor Code §§ 226, 1174,
                                                                                3    and 1174.5 including interest, attorneys’ fees and costs.
                                                                                4                                        NINTH CAUSE OF ACTION
                                                                                5                        (Labor Code § 2802 On Behalf Of The California Sub-Class)
                                                                                6            34.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                7    Complaint as if fully set forth herein.
                                                                                8            35.     Labor Code § 2802 provides that “[a]n employer shall indemnify his or her employee
                                                                                9    for all necessary expenditures or losses incurred by the employee in direct consequence of the discharge
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10   of his or her duties.”
                                                                                11           36.     While discharging their duties for Defendant, Plaintiffs and similarly situated members
                                                                                12   of the California Sub-Class have incurred reasonable and necessary work-related expenses. Such
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13   expenses include but are not limited to mileage reimbursement, bridge tolls, and parking.
                                                                                14           37.     Defendant has failed to indemnify or in any manner reimburse Plaintiffs and other Class
                                                                                15   members for some of these expenditures and losses. By requiring those employees to pay expenses and
                                                                                16   cover losses that they incurred in direct consequence of the discharge of their duties for Defendants
                                                                                17   and/or in obedience of Defendants’ direction or expectations, Defendants have violated and continues
                                                                                18   to violate Labor Code § 2802.
                                                                                19           38.     By unlawfully failing to indemnify Plaintiff and similarly situated members of the
                                                                                20   California Sub-Class, Defendants are liable for reasonable attorneys’ fees and costs under Labor Code
                                                                                21   § 2802(c).
                                                                                22           39.     As a direct and proximate result of Defendants’ conduct, Plaintiffs and similarly situated
                                                                                23   members of the California Subclass have suffered substantial losses according to proof, as well as pre-
                                                                                24   judgment interest, costs, and attorneys’ fees for the prosecution of this action.
                                                                                25                                       TENTH CAUSE OF ACTION
                                                                                26                        (Labor Code § 2699 et seq. on behalf of the California Sub-Class)
                                                                                27           72.     Plaintiffs incorporate the allegations contained in the previous paragraphs of this
                                                                                28                                                   - 13 -
                                                                                                                                                                         COMPLAINT FOR DAMAGES
                                                                                                                                                                                 [CLASS ACTION]
                                                                                          Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 14 of 15



                                                                                1    Complaint as if fully set forth herein.
                                                                                2           73.     As alleged above, Defendants failed to comply with the California Labor Code. As
                                                                                3    such, Plaintiffs are “aggrieved employees” as defined in Labor Code § 2699(a). Pursuant to Labor
                                                                                4    Code § 2699, the Labor Code Private Attorneys General Act of 2004, Plaintiffs bring this action on
                                                                                5    behalf of themselves and other current and former employees against Defendants and seek recovery
                                                                                6    of applicable civil penalties as follows:
                                                                                7                   a. where civil penalties are specifically provided in the Labor Code for each of     the
                                                                                8                       violations alleged herein, Plaintiffs seek recovery of such penalties;
                                                                                9                   b. where civil penalties are not established in the Labor Code for each of the violations
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10                      alleged herein, Plaintiffs seek recovery of the penalties established in § 2699(e) of
                                                                                11                      the Labor Code Private Attorneys General Act of 2004, and in accordance with §
                                                                                12                      200.5 of the Labor Code.
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                13          74.     On August 23, 2018, Plaintiffs filed and served the Labor and Workforce
                                                                                14   Development Agency with written notices of their intent to file a lawsuit pursuant to Labor Code §
                                                                                15   2699 et seq. Plaintiffs thereafter served Defendants with written notices via certified mail of their
                                                                                16   intent to file a lawsuit pursuant to Labor Code § 2699 et seq.
                                                                                17          75.     The LWDA did not respond to the notices within the time provided by Labor Code §
                                                                                18   2699.3.
                                                                                19                                             PRAYER FOR RELIEF
                                                                                20          WHEREFORE, Plaintiffs, on their own behalf and on behalf of the members of all classes,
                                                                                21   pray for judgment as follows:
                                                                                22          1.      For an order conditionally certifying the Nationwide Representative Action and for an
                                                                                23   order directing that notice be sent to all members of the FLSA Class;
                                                                                24          2.      For an order certifying the claims brought under California law and for an order
                                                                                25   directing notice be send to all members of the California Sub-Classes;
                                                                                26          3.      For damages, restitution, penalties, attorney fees and costs; and,
                                                                                27          4.      For prejudgment interest.
                                                                                28                                                   - 14 -
                                                                                                                                                                     COMPLAINT FOR DAMAGES
                                                                                                                                                                             [CLASS ACTION]
                                                                                         Case 3:18-cv-06867-WHA Document 1 Filed 11/13/18 Page 15 of 15



                                                                                1                                               JURY DEMAND
                                                                                2          Plaintiffs hereby request a jury trial on all issues so triable.
                                                                                3

                                                                                4

                                                                                5    Dated: November 13, 2018                      WYNNE LAW FIRM
                                                                                6
                                                                                                                                   By:        /s/Edward J. Wynne
                                                                                7                                                  Edward J. Wynne
                                                                                                                                   80 E. Sir Francis Drake Blvd., Suite 3G
                                                                                8                                                  Larkspur, CA 94939
                                                                                                                                   Telephone (415) 461-6400
                                                                                9                                                  Facsimile (415) 461-3900
                          150 POST STREET, SUITE 742, SAN FRANCISCO, CA 94108




                                                                                10                                                 Co-Counsel for Plaintiffs and the Putative Classes
                                                                                11                                                 MCCORMACK AND ERLICH, LLP
                                                                                12
MCCORMACK & ERLICH, LLP

                                       TELEPHONE: (415) 296 -8420




                                                                                                                                   By:        /s/Bryan J. McCormack
                                                                                13                                                 Bryan J. McCormack, Esq.
                                                                                                                                   150 Post Street, Suite 742
                                                                                14                                                 San Francisco, CA 94108
                                                                                                                                   Telephone: (415) 296-8420
                                                                                15                                                 Facsimile: (415) 296-8552
                                                                                16                                                 Co-Counsel for Plaintiffs and the Putative Classes
                                                                                17
                                                                                                                                   San Francisco, CA 94108
                                                                                18
                                                                                                                                   Telephone: (415) 296-8420
                                                                                19                                                 Facsimile: (415) 296-8552
                                                                                                                                   Co-Counsel for Plaintiffs and the Putative Classes
                                                                                20
                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28                                                   - 15 -
                                                                                                                                                                   COMPLAINT FOR DAMAGES
                                                                                                                                                                           [CLASS ACTION]
